Exhibit 10.2

AMENDMENT

THIS AMENDMENT (the “Amendment”) is entered into as of September 11, 2012, and
is to that certain PARTICIPATION AGREEMENT dated as of May 14, 2010 by and among
ROXANNA ROCKY MOUNTAINS, LLC, a Texas limited liability company, MRC ROCKIES
COMPANY, a Texas corporation, ROXANNA OIL, INC., a Texas corporation, MRC ENERGY
COMPANY (f/k/a Matador Resources Company), a Texas corporation, MATADOR
PRODUCTION COMPANY, a Texas corporation, ALLIANCE CAPITAL REAL ESTATE, INC., a
Delaware corporation, and KIMMERIDGE ENERGY EXPLORATION FUND, LP, a Delaware
limited partnership (“Kimmeridge”), the assignee of all of the interest and
obligations of ALLIANCEBERNSTEIN L.P., a Delaware limited partnership, in such
PARTICIPATION AGREEMENT (the “Original Agreement;” capitalized terms used in
this Amendment and not otherwise defined are used as defined in the Original
Agreement, except that the term the “Agreement” shall mean the Original
Agreement as amended by this Amendment).

WITNESSETH:

WHEREAS, pursuant to that certain Purchase, Sale and Assumption Agreement dated
May 23, 2012, by and among Kimmeridge, AllianceBernstein, AllianceBernstein
Corporation of Delaware, a Delaware corporation, and Alliance Capital
Management, LLC, a Delaware limited liability company, Kimmeridge has acquired
all of the issued and outstanding capital stock of Participant and acquired all
of the rights and interests, and assumed all of the liabilities and obligations,
of AllianceBernstein arising out of the Original Agreement; and

WHEREAS, effective August 9, 2011, Matador Resources Company changed its name to
MRC Energy Company; and

WHEREAS, the Parties desire to equalize their ownership interests and
investments in the Leases and the development thereof;

WHEREAS, the Parties desire to amend the Original Agreement and the Operating
Agreement in the manner set forth below;

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
benefits herein provided and for other valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties agree as follows:

 

1. Assignment of Additional Working Interests.

(a) For the Purchase Price (as defined below), the Owners hereby agree to assign
to the Participant a 50% working interest in each Lease (as such defined term is
amended in this Amendment) now held by an Owner and located within the AMI, as
defined in the Original Agreement, as well as a 50% working interest in any
Lease acquired or renewed with the $3 million of the Purchase Price for leasing,
Lease renewal or extension costs and other associated costs specified in
Section 1(b)(iii) below, SAVE and EXCEPT any working interest in any Lease which
has already been assigned to Participant in whole or

 

1



--------------------------------------------------------------------------------

in part. It is the intent of Participant and Owner that Owner shall record
certain assignments of working interests that will result in Participant and
Owner each owning a proportionate 50% working interest in each of the oil and
gas Leases currently held by Owner and/or Participant in the AMI. The Parties
acknowledge and agree that (i) all assignments of interest to Participant
effected pursuant to this Amendment will be substantially in the form of the
Assignment attached to the Agreement, (ii) each Lease will be subject to the
Operating Agreement, as amended by this Amendment, (iii) each Lease will be
subject to the prior assignment to Roxanna of a proportionately reduced 2.5% of
8/8ths overriding royalty interest in the assigned Leases, and (iv) the Owners,
on the one hand, and Participant, on the other, shall each have the right to
acquire a proportionately reduced 50% aggregate working interest in each Lease
hereafter acquired by any Party in the AMI, at a cost equal to 50% of the lease
bonus cost and any other sunk costs incurred by such Party in acquiring such
Lease. For avoidance of doubt, (X) leases subject to (iv) above include without
limitation any lease previously held by a Party in the AMI that has now expired
and may be reacquired by a Party, and (Y) the cost to Participant to acquire a
Working Interest shall not include 50% of any lease bonus or other sunk cost
paid to acquire the applicable Lease funded out of the $9 million to be paid by
Participant pursuant to Section 1(b) below. In the event of a forced pooling of
any Lease or a forced assumption of a working interest, each party shall bear
its proportionate share of any costs associated with such pooled or assumed
interest.

(b) Purchase Price. In payment for the working interests assigned to Participant
pursuant to Section 1(a) above, Participant hereby agrees to make the following
payments totaling $9 million: (i) Participant agrees to pay $5 million to drill
and test (complete) the Crawford Federal #1H Well, with any drilling costs in
excess of $5 million to be borne by the Parties in proportion to their working
interests in the applicable Lease (subject to any terms of the Operating
Agreement that would, under the circumstances, allocate a cost other than in
proportion to working interests) (ii) Participant shall, immediately upon
signing this Amendment, pay $1.0 million by wire transfer to MRC Energy Company
as a prospect fee; and (iii) Participant shall pay $3.0 million to MRC Energy
Company towards leasing and Lease renewal or extension costs and other
associated costs within the AMI, provided that all Leases within the AMI that
may be renewed are renewed out of such $3.0 million and that after such $3.0
million have been fully exhausted, all subsequent costs shall be borne by the
Parties on a 50%/50% heads-up basis (subject to any terms of the Operating
Agreement that would, under the circumstances, allocate a cost other than in
proportion to working interests). Matador, subject to the terms of the Operating
Agreement, may invoice Participant for the foregoing costs committed by it to be
paid solely by Participant other than the $1 million payment under (ii) above
and $2.3 million of the $3 million payment under (iii) above, which will be paid
immediately upon signing of this Amendment by Participant to MRC Energy Company.
Subject to prior receipt by Participant of reasonable support demonstrating the
expenditure of the $2.3 million transferred to MRC Energy Company pursuant to
the immediately preceding sentence on lease and Lease renewal or extension costs
or other associated costs within the AMI, the remaining $700,000 of the $3
million payment under (iii) above shall be paid by Participant to MRC Energy
Company within thirty (30) days of receipt of an invoice or invoices for further
lease renewal or extension costs and other associated costs

 

2



--------------------------------------------------------------------------------

within the AMI that have been incurred or are intended to be incurred within
sixty (60) days thereafter. Attached to this Amendment as Exhibit A-1 is a
schedule of the Leases in effect on the date of this Amendment, which schedule
lists the dates and amounts of renewal payments required for each such Lease.

 

2. Initial Test Well. The Parties agree and acknowledge that the Initial Test
Well has been drilled, that the obligations of the Parties in respect of the
Initial Commitment Amount have been fully performed and that there are no
remaining obligations of any Party arising under Article I of the Agreement,
save for those arising under or in respect of the working interests held by the
Parties in and to the Lease associated with the Initial Test Well.

 

3. Participant’s Option to Purchase or Drill Second Test Well. The Parties
hereby delete in its entirety the terms and provisions of Article II of the
Agreement and replace such terms and provisions with “[RESERVED]”.

 

4. Operating Agreement.

(a) Section 3.1 of the Original Agreement is hereby amended and restated as
follows:

“3.1 Execution of Operating Agreement. Operator, Matador, Roxanna and
Participant agree promptly to execute and deliver the form of Operating
Agreement (the ‘Operating Agreement’), attached hereto as Exhibit F, naming
Matador Production Company as Operator. All operations of all Leases located
within the AMI (as defined below) in which Participant, Matador and Roxanna (or
their respective successors or assigns) jointly own working interests will be
conducted under the terms of the Operating Agreement. Operator, Matador, Roxanna
and Participant agree to amend Exhibit “A” to the Operating Agreement by
inserting an addendum to reflect the working interest of the Parties with
respect to the Leases reflecting the working interests owned in such Leases by
the Participant after giving effect to the Amendment.”

(b) The Parties hereby effect the following three amendments to the Operating
Agreement:

(i) All references in the Operating Agreement to, and terms in such agreement
governing, the “Second Test Well” are hereby deleted;

(ii) Effective on and at all times following the first date on which Participant
shall have funded $9 million pursuant to Section 1(b) above, the final sentence
of Article VI.B.1, Proposed Operations, which now reads, “Notwithstanding
anything contained herein to the contrary, other than the Initial Well and the
Second Test Well only MRC Rockies Company shall have the right to propose the
drilling of a well pursuant to this Agreement,” is hereby deleted in its
entirety.

 

3



--------------------------------------------------------------------------------

(iii) Section 3 Interests and Addresses of the Parties in the Initial Test Well
and the Initial Prospect Area, of the Exhibit “A” is hereby amended by deleting:

“Alliance Capital Real Estate, Inc.

C/o AllianceBernstein, L.P.

1345 Avenue of the Americas

New York, NY 10105

Attn:                     

Phone: (        )         -            

Fax: (        )         -            ”

and replacing with the following:

Kimmeridge Real Estate, Inc.

c/o Kimmeridge Energy Management Company

40 Worth Street, 10th Floor

New York, New York 10013

Attn: Benjamin Dell

Phone: (212) 203-9476

Fax: (        )         -            ”

(c) Section 3.2 of the Original Agreement is hereby amended and restated in its
entirety as follows:

“3.2 Sharing of Costs and Subsequent Well Elections. Except as provided in
Section 1 of the Amendment and except for any costs incurred under the Original
Agreement, the costs for any wells drilled on the Leases within any area covered
by the Operating Agreement will be allocated and paid in accordance with the
provisions of the Operating Agreement. All interests of the Parties will be
subject to proportionate reduction to the extent, if any, that the Leases do not
cover 100% of the mineral interests in the underlying lands covered by the
Leases.”

(d) Section 3.3 of the Original Agreement is hereby amended and restated in its
entirety as follows:

“3.3 Area Covered by Operating Agreement. The area covered by the Operating
Agreement will be all lands covered by the Leases and by any other oil and gas
leases in which the Owner and Participant acquire an interest within or pursuant
to the AMI. The Operating Agreement will cover all depths owned by Owners and
Participant in the Leases and other leases acquired in the future to the extent
they cover lands in the foregoing area.”

(e) Section 3.5 of the Original Agreement is hereby amended and restated in its
entirety as follows:

“3.5 Area of Mutual Interest. The Parties agree that an area of mutual interest
(the ‘AMI’) shall exist within the boundary of the area as outlined on Exhibit G
attached hereto. For purposes of this Agreement, the ‘Leases’ shall be all oil
and gas leases on any real property that lies, to any extent, within the AMI to
which any Party has, directly or

 

4



--------------------------------------------------------------------------------

indirectly, record and/or equitable title. If at any time an Owner or
Participant has or may hereafter during the term of this AMI acquire any Lease,
Participant or Owner, as the case may be, will be promptly assigned a
proportionately reduced aggregate 50% working interest in such Lease pursuant to
Section 1(a) of the Amendment. The AMI will exist for a term of 10 years from
the date of the Original Agreement. Roxanna will be entitled to a
proportionately reduced 2.5% of 8/8ths overriding royalty interest in all
interests that may be renewed or acquired by any of the Parties, directly or
indirectly, in any Lease. If any Lease (or pooled unit associated with any
Lease) is producing or in its primary term or being extended by continuous
drilling provisions at the end of the 10-year period, the terms of the AMI will
extend beyond the 10-year period only as to such Lease(s) and the lands covered
thereby until: (i) the end of its or their primary term; or (ii) operations
pursuant to the continuous drilling provisions have ceased and the continuous
drilling provisions are no longer in effect; or (iii) a Lease, or the pooled
units associated with such Lease(s), ceases to produce in commercial quantities,
as the case may be. Alternatively, the Parties may elect to terminate the AMI at
any time upon their mutual consent in writing.”

 

5. Representations and Warranties.

(a) Each representation and warranty made by a Party in any of Articles IV, V or
VI of the Original Agreement is restated by such Party to the particular Parties
to which such representation and warranty was made, as of the date of this
Amendment, except that (i) the representations and warranties made in Article VI
by AllianceBernstein are made by Kimmeridge only and (ii) the representations
and warranties made in Article IV by the Matador Entities with respect to
“Leases” apply only to the Leases in effect as of the date of this Amendment and
(iii) Section 4.15 is hereby amended and restated in its entirety as follows:
“Other than with respect to the Initial Test Well, no Matador Entity has
conducted any physical oil and gas exploration, development or production
operations on any of the Leases.”

(b) Section 6.9 of the Original Agreement is hereby amended and restated in its
entirety as follows:

“6.9 Financial Ability. Participant and Kimmeridge have such knowledge and
experience in financial and business matters, and in oil and gas exploration
projects of the type contemplated in and by this Agreement that Participant and
Kimmeridge are capable of evaluating the merits and risks of an investment in
the Leases, and Participant and Kimmeridge are not in need of the protection
afforded investors by the applicable securities laws. In addition, Participant
and Kimmeridge is an ‘accredited investor’ as defined in Rule501(a) of
Regulation D promulgated by the Securities Act of 1933, as amended.”

 

5



--------------------------------------------------------------------------------

6. Guaranties.

(a) Section 7.2 of the Original Agreement is hereby amended and restated in its
entirety as follows:

“7.2 Guarantee by Kimmeridge. Kimmeridge unconditionally, absolutely and
irrevocably guarantees to each Matador Entity and each Roxanna Entity the full
payment and performance, as the case may be, of all covenants, obligations and
liabilities of Participant contained in this Agreement and the Operating
Agreement. As the guarantor hereunder, Kimmeridge shall be liable, jointly and
severally, with Participant as regards such agreements, covenants, obligations
and liabilities, and Kimmeridge hereby waives any requirement, substantive or
procedural, that any Matador Entity or Roxanna Entity first enforce rights or
remedies against Participant or any other person liable to any of them for all
or any part of the guaranteed obligations, including that a judgment first be
rendered against Participant or that Participant or such other person should be
joined in such cause of action against Kimmeridge.”

(b) Each Matador Entity and each Roxanna Entity hereby waives, terminates and
releases AllianceBernstein from all obligations or liabilities of any type or
nature arising under that certain guarantee given by AllianceBernstein in
Section 7.2 of the Original Agreement.

 

7. Miscellaneous.

Section 9.5 Notices of the Original Agreement is hereby amended by deleting:

“If to AllianceBernstein or Participant:

c/o AllianceBernstein L.P.

1345 Avenue of the Americas

New York, NY 10105

ATTN:                     ”

and replacing with the following:

“If to Kimmeridge or Participant:

c/o Kimmeridge Energy Management Company

40 Worth Street, 10th Floor

New York, New York 10013

ATTN: Benjamin Dell

 

  cc: Frederic Dorwart, Lawyers

124 East Fourth Street

Tulsa, Oklahoma 74103

ATTN: Steve Walton”

8. Ratification. Except as amended or modified by this Amendment, the Original
Agreement is hereby ratified and confirmed and all other terms of the Original
Agreement shall remain in full force and affect, unaltered, and unchanged by
this Amendment. In the event of any

 

6



--------------------------------------------------------------------------------

conflict between the provisions of this Amendment and the provisions of the
Original Agreement, the provisions of this Amendment shall prevail. Regardless
of whether specifically amended by the provisions of this Amendment, all of the
terms and provisions of the Original Agreement are hereby amended to the extent
necessary to give effect to the purpose and intent of this Amendment.

9. General. Except as modified by this Amendment, Article IX Miscellaneous in
the Original Agreement shall govern this Amendment.

[Remainder of Page Intentionally Left Blank.

Signature Pages to Follow.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the 11th
of September, 2012.

 

MRC ENERGY COMPANY By:  

/s/ Joseph Wm. Foran

Name:   Joseph Wm. Foran Title:   Chairman, President & CEO

 

MATADOR PRODUCTION COMPANY By:  

/s/ Joseph Wm. Foran

Name:   Joseph Wm. Foran Title:   Chairman, President & CEO

 

MRC ROCKIES COMPANY By:  

/s/ Joseph Wm. Foran

Name:   Joseph Wm. Foran Title:   Chairman, President & CEO

 

ROXANNA OIL, INC. By:  

/s/ Julia A. Garvin

Name:   Julia A. Garvin Title:   President

 

ROXANNA ROCKY MOUNTAINS, LLC By:  

/s/ Julia A. Garvin

Name:   Julia A. Garvin Title:   President

 

8



--------------------------------------------------------------------------------

KIMMERIDGE REAL ESTATE, INC. By:  

/s/ Benjamin Dell

Name:   Benjamin Dell Title:   President KIMMERIDGE ENERGY EXPLORATION FUND, LP
By:   Kimmeridge Energy Management Company, Inc. Its:   General Partner

  By:  

/s/ Benjamin Dell

  Name:   Benjamin Dell   Title:   President

 

9